DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1 and 2) in the reply filed on November 21, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of claims 1 – 9 are sufficient related that a thorough search for the subject matter of any one group would necessarily encompass a search for the subject matter of the remaining groups, and there is thus no serious burden placed on the examiner to examine the entire set of claims.  This is not found persuasive because a primary form of evidence of a burden on the examiner is a showing of separate classification of the distinct inventions. Such is the case here. There elected claims are classified in B23P 6/00, while the non-elected claims are classified in F02K 1/82 and F05D 2230/23. A search of the elected invention would not require a search of the non-elected inventions. Having to perform two separate, non-overlapping searches in a single application would indeed be a burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 - 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 21, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,408,371. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claim 1 of the instant application are taught by claim 1 of ‘371.
Examiner recognizes that the instant application is a divisional application that claims priority from U.S. Patent Number 11,408,371. As a general rule, nonstatutory double patenting rejections are prohibited when the parent application of a divisional application is the cited reference application. However, because claim 1 of the instant application is generic to the restricted species of the parent application, a nonstatutory double patenting rejection is permissible. MPEP 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the barrier film has … a free end.” Examiner notes that the claim previously recites the ‘barrier film’ having an ‘end.’ Therefore, it is unclear as to whether Applicant intends the limitation to refer to, and further define,’ the ‘end’ of the barrier film, or whether Applicant intends the limitation to set forth a second ‘end’ which is separate and independent from the ‘end’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to set forth a second ‘end’ which his separate and independent from the ‘end’ previously set forth in the claim.
Claim 2 further recites the limitation “a sheet of uncured fluoroelastomer.” It is unclear as to whether Applicant intends the limitation to refer to the ‘layer of fluoroelastomer’ previously set forth in claim 1, or whether Applicant intends to set forth a second ‘fluoroelastomer’ which is separate and independent from the ‘fluoroelastomer’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “an uncured sheet of the fluoroelastomer.”
Claim 2 further recites the limitation “a second surface of the barrier film.” It is unclear as to whether Applicant intends the limitation to refer to the ‘second surface of the barrier film,’ or whether Applicant intends to set forth another ‘second surface of the barrier film’ which is separate and independent from the ‘second surface of the barrier film’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘second surface of the barrier film’ previously set forth in the claim.
Claim 2 further recites the limitation “a sheet of fibrous reinforcement.” It is unclear as to whether Applicant intends the limitation to refer to the ‘layer of fibrous reinforcement’ previously set forth in claim 1, or whether Applicant intends to set forth a second ‘fibrous reinforcement’ which is separate and independent from the ‘fibrous reinforcement’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “the layer of fibrous reinforcement.”
Claim 2 further recites the limitation “the fibrous reinforcement.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the layer of fibrous reinforcement.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland (U.S. Patent Application Publication Number 2007/0079920).
As to claim 1, Holland teaches a method of repairing a rear cone segment erosion coating (abstract) comprising: removing a portion of an existing fluoroelastomer erosion coating from the rear cone segment to form a repair area (figures 2 and 3, element 42 being the ‘existing fluoroelastomer erosion coating’ and element 20 being the ‘rear cone segment’; pages 1 and 3, paragraphs 19 and 34); forming a cured replacement erosion coating corresponding to the repair area, wherein the cured replacement erosion coating has a layer of fluoroelastomer and a layer of fibrous reinforcement (figure 4, elements 42’ and 44’ being the ‘cured replacement erosion coating; page 3, paragraphs 35 and 34); preparing the repair area and the cured replacement erosion coating for adhesion (page 3, paragraphs 36 – 37); locating the prepared cured replacement erosion coating on the prepared repair area (figure 4, elements 42’ and 44’; page 3, paragraph 37); and adhering the prepared cured replacement erosion coating to the prepared repair area (figure 4, elements 452’ and 44’; page 3, paragraph 37).
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Holland teaches providing a mold with a concave surface corresponding to the repair area (page 3, paragraph 35), Holland does not teach placing an uncured sheet of the fluoroelastomer on the mold surface wherein a first end of the uncured sheet of fluoroelastomer is adjacent to a first surface of a barrier film, a second end of the uncured sheet of fluoroelastomer is adjacent to a second surface of the barrier film, and a free end of the barrier film extends past the first end of the uncured sheet of fluoroelastomer; and placing the layer of fibrous reinforcement having a first end and a second end on the uncured sheet of fluoroelastomer such that a joint between the first end and the second end of the layer of fibrous reinforcement does not align with a joint between the first and second ends of the uncured sheet of fluoroelastomer and the barrier film is located between the ends of the layer of the fibrous reinforcement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726